GERSTEN, J.
We affirm the trial court’s order granting appellee WSUA Broadcasting Corporation’s motion for sanctions and to strike sham pleadings. The record fully supports the trial court’s findings that appellant Luis G. Jimenez’s complaint contained false factual averments and was tantamount to a fraud upon the court. See Meadows v. Edwards, 82 So.2d 733 (Fla. 1955); Rhea v. Hackney, 117 Fla. 62, 157 So. 190 (1934); City of Miami v. Urban League of Greater Miami, Inc., 849 So.2d 1095 (Fla. 3d DCA 2003); Hanono v. Murphy, 723 So.2d 892 (Fla. 3d DCA 1998).
Affirmed.